ANNEX —"A"

SECRETARY’S
CERTIFICATE
NCES 4
os Bun Ny
mam, -. sep 20 AKU 43

7a a ~ A. SORIANO CORP,

Pay,
a . 1
ATEAS CONSOLIBATED MINING AND DEVELOPMENT CORPORATION | SENERAL MANAGERS
Dodge Annex Bullding, No. 2 Ploneer St, Mandaluyong City, Metro Manila, Philippines CABLE ADDRESS.

¥ 4x (632) 633-3789 MCPO Box 247, Makati, Metro Manila, Philippines COPPER
CERTIFICATION TELEPHONE

635-0083 to 65

I. BENJAMIN V. ABELA. Corporate Secretary of ATLAS
CONSOLIDATED MINING AND DEVELOPMENT CORPORATION. a corporation
duly organized and existing under and by virtue of the laws of
the Philippines. do hereby certify that at the regular meeting of
the Board af Directors held on July 30, DOTS the following
resolution was approved:

. _ ANNEX-A
RESOLVED. That the President and Chief
Executive Officer. any one of the Senior Vice
President, Vice President, Senior Assistant Vice

President and Assistant Vice President, is hereby
authorized to sign and e-ecute in behalf of the
Corporation, applications for Mineral Praduction
Sharing Agreement (MPSA) or any mode of agreement
with the government. application for Special Mines
Permit. application for Small Scale Mining Quarry
Permit, application for Sand and Gravel Permit,
Water Permit. Prospecting Permit, Exploration
Permit, Foreshore Lease, Miscellaneous Lease and
other corresponding Agreements, Leases, Permits
applied, abandonment of MPSA application areas, .
mining claims/rights, and all other papers, or.
documents as may be required by Department of
Environment and Natural Resources, Mines and Geo-
sciences Bureau, Forest Management Services, Land
Management Services; Environmental Management
Services and/or other concerned government agendy
charged with the issuance of the above-mentioned™®
mining agreements/leases and/or permits.

IN WITNESS WHEREOF, I have hereunto sef$ my hand this 25th day
of August, 1997, at Makati City.

BENJAMIN V. ABELA
™ Corporate Secretary

REPUBLIC OF THE PHILIPPINES)
MAKATI, METRO MANILA ) S.S.

SUBSCRIBED AND SWORN to before me this 25th day of August,
1997, affiant exhibited to me his Com. Tax. Cert. No. 1894798
issued at Makati City-on January 30, 1997, NM

Doc. No, ; REGINALDO L. HERNANDEZ
Page No. 8 Notary Public
Book No. ; Until December 31, 1998

Series of 1997 “PTR No. 8003091
Issued at Makati

on January 13, 1997

cd HAR -3 ANS eo

ATLAS CONSOLIDATED MINING AND DEVELOPMENT CORPORAT

7™ Floor, Quad Alpha Centrum, 125 Pioneer Street, Mandaluyong City, Metro Manila, Philippines 1554
Telephone Nos.: (632) 635-2387/(632) 632-7847 Telefax: (632) 635-4495 Email Address: atlasmining@hotma

CERTIFICATION ANNEX-A

I, NOEL T. DEL CASTILLO, the duly elected Corporate Secretary of Atlas
Consolidated Mining & Development Corporation (the “Corporation”) do hereby certify
that:

1 The present Executive Officers of the Company and their
respective designations are as appear in the List of Executive Officers copy of
which is hereto attached as Annex “A”:

2: The List of Top 100 Stockholders of the Corporation as of
February 15, 2005 attached as Annex "Bis

GIVEN this 18" day of February 2005, at Mandaluyong City, Metro Manila.

Miele

Corporate Secretary

SUBSCRIBED AND SWORN to before me this 18” day of February 2005, affiant
exhibiting to me his Community Tax Certificate No. 2296 issued at Mandaluyong City
on January 7, 2005.

ISSUED OHI-3
_ . MANDALUY ONG CITY
grr a BN KW y,
- ac) er : %
: 2 *l OE ¢
j 7 ee ca
4, rh

%
“ies BEC a

BA na ryrewwoutt”

ANNEX “A”

LIST OF EXECUTIVE OFFICERS
ATLAS CONSOLIDATED MINING & DEVELOPMENT CORPORATION
(As at February 15, 2005)

Executive Officers
Alfredo C. Ramos
Martin C. Buckingham
Noel T. del Castillo
Constante P. Bumanglag

Rodrigo C. Cal

Sycip, Gorres, Velayo & Co.

Designations
Chairman of the Board & President
Executive Vice-President/Chief Financial Officer
Corporate Secretary/Treasurer
Vice-President for Operation
Assistant Vice-President & Resident Manager

External Auditors

ANNEX —"B"

LOCATION MAP
OR
SKETCH PLAN
‘Obi’

02

Shu

w 000

ea Ue ek i

‘0G : + 40 JIWOS
“SVH -vLLO"8v9. «= 4O VAN NV ONINIVLNOD
ngao ONvis!
aso, SONIAOYd
oaaT0L ALO
Wold pue ONVINOS S3NANY NOG : onnive

SHL NI GALVALIS
NOLLWHOdOS LNAWdOTSAaG ANY ONINIW GALVaHOSNOD

SW LV Ad GALNASAudSe SV ‘ONI ‘SANIW HaddO9 VOId ‘SSHONIA

OGUVOIY VUSA 3d VNIDIY ‘VNOLAV SAG3ONSW “TWNOSVd W1IONT
"f ONVOVE VLALSINO ‘NONSNONE OINALSV ‘WOT VIIOLUNY
| CNV ‘NOILLVYOduOD LNAWdO1SAAd GNV ONINIW

GALVGMOSNOD SVILV
| ¢Od Gauvdaud SV

| IAEv00-WSdv ‘ON WSdIN
NOILLWOMddv LNAWASYOV ONINVHS NOLLONGOUd TWHANIN

NV Id NOLLVOOT

NL

FAV Lf 062) fF .6L9'6E 81 Ot

=

POT? Ev ofZb | LEOBS BI oh

OLV'OE Ep oft 7. «b69PS 8 oh

SBS OY Ev ofZb f 0277? 6h oh

ZOFG) CY oth f Level Gt cOb
3160 8Y 624 Y 0O0E2 Bt <OF
922 CV ofch fF .OPeeC BE Ol
£0 Ey fe) | 6882 6% ob

S2vS2 CP ZL Tf bLO'RE Bt Ob

sbCOTH EV ofTh 4 .90L'6Z 61 ol

ALG6S Ch ofZ) fF .BCP'GE 6b Ol

ARE PS CF fC) | .S6B'Zr 6} Ol

B25'E0 by of | WLLL7S 6b Ob

8658S EY oft | .bETIO 02 Ob

fF .2EV20 sve 62) | 91190 02 OF

L0E70 Wy ofCl f CLS'PL OZ ol

£9920 by ofZl fF LOBE 02 Ol

696'S0 bh ofZh fF B6TCZ OZ AL

GLOSL Pe ofZL f° 00°92 .02 Oh

LEZ wy bth P .BS0'SE .02 OL

99822 Eb ofZb Tf .0000E 02 ob

AWVOZL Vb ofZL ff .9ELSE 02 Ob

B09'EZ Lb ob 7 .L000E 02 ob

SYEC) Py ooCb_F ALITY OZ oO}

£8080 ry oft) f .L/80b 02 Ob

oth f .9BE'12 02 ob
fh F OBE 1Z 02 Ob

«b¥9'0S .02 oO} OBHSL Cv of2b Tf .C8R'ZE 02 ot

2099'0S-,02 00} ALVEL Cv ob Tf .COL'EO 02 Ob [

5/83/53 |B 15/8/38 /5|S/B/S 3/8 /5 /B/3/<

199°8h 02 Ob SONGS Z¥ ofZb F 18260 02 Ob

ASCH Zh ob 7 6271S Gb ob yb

AGELS Ev oth fF .vOVG 02 Ol

=5606E Zy ofZb Ff .L9/'¥S 6b ol eb

2/8

HOGS Eb ofZb f .088'S 02 Ob ey

LOV2Y Zh ofZb f .LPEEO 02 ob (a3

a
t
iP
E
wI9E9S Cy 2h } OLB 02 oO
woos ch teh} .t96zh 02 Ol | zy
iy

+ LOFLE tv o€Zb fF .00E'60 02 oO Ab

el'ly bv feb f OZBZL OZ Ol ov

HTIE Zh Sb | Chl 'yh 02 ob OL

OVO LY Eb of fF .£0b'60 02 00h Lid

HSV OH Lv 8b FLT Gh ok
BALZL LY Ab | 9FCCE BF ol
ZeSE0 EY ZL Ff .9USSE 6) cl
05000 .€¥ o€2h } .00V'92 61 «Ol
=vOG'0S Zy of2b | CLG 6} <O1
95015 2 och | WG 6b Ol
2eSe0 ey beh f BUSSE 6F oO |
WLETEL Cv o€2b 4 .E0F'E0 02 OF
OOVSL Ey o€2b f.COTLI 02 Ob
COLLEY Ch f LOO LI 02 Ob

HRVIZ Zh 2h F 191Gb 02 ot 6

ALLE'90 02 oO

960°SY Ev ofZb ¥ .£80°80 02 Ob eb DLV Z¥ ofZb

ne eee

I SSS'vb EY ofZb + .262'60 .02 ob vy aALOLE Zh ofSb

LET SE EP Cb f .BGS'EP GL Ob ia APVED Zh ofZE F COYLE Gb ob

BEE Lb o€Zb f .620°62 6b ob Ov =HET9O Zh ofZ | -VBES BL oAh

a
648'S0 02 oO} L
60'S Ev ofZb fF .BSS'RY Gb Ol ey 81020 Zv of@h f abbZ'b2 6h Ob 9

S

Li
SSE EY o€2b 1 .620'62 6b ob 6 B20VE Zh oC) fT .6SBEY Bt oO iC.

4

AE

LE Ev o€Zb f .899°S% 6b oOb BE GEELE Zh Ch | .SEO'ES BF Ob

£50%S EF ofZb f 86882 61 Ob le 961'S0 Eb ofZ f BLOEP Bt Ob L

Seniivi__—| Samed | sannoaor 3antiiva | -Smnano>

(ce

7 99S1 BL Ol 1 - CLOEBPEELL 'N

abe ON JOWOD OL
}14) areysg emmuelbuiy-Aesie | ‘6 “ON WEW Wo
- WOFSEZ'% 3.20 89'N  ?SNITAIL

+ QTEL vy £7} BU] ~~ /v/'82L08S “3

-a]4) ayeisy emue|Gui-Aesie| ‘6 ON WEN :LNIOd lL

or

yeudeaey~

Joywaysiupy
SITIOS “9D asor

BW Ona)
| NeyEW “orejuog y204
| \ Ny ALIMOHLAY NOLLVAYOANI AONNOSAY GNV ONIdd VW IVNOLLYN
be eh, Paced WA'AS | SPOINOSOY [RANIEN pue juswuonAUg jo Juauredog
ALIS OGATOL | 4a pousnang

J ATWALSIM .£ JONVHO JILINDVW TWANNY: |

Mata ae Aye) ‘d O1V9 asor
Wowyeded Ayde. Burial Peonpoig
coer MSL O £661 UOJ NOLLYNNDI0 JLaNDVW | Pee PUeUnsaeN Aq

YWALYM MO1 ¥3M07 NvaW WNLVO SIHdVHOSOUGAH

WNLVO NOZNT:WaLva WLNOZINOH
9981 GIOUSHdS YHV1D
| NOWD3POUd YOLVUIW ASYSASNVUL IVSHSAINA

J3A31 WAS NVA: WALVG TVOILMAA
{ STVAYSLNI HIL3W OL ONY SUNOLNOD
AUVINSIVTdaNS HIM SUALIW 0% IVAWAINT HAOLNOD.

‘SL33HS ONINIOPOY OL X3ONI

| so-toz 1 @60eze0 ON uid

99026) 091 “ON Boy,
e063 99D

-ONINOWWNa ‘A asor

canbe tigi
W 000'0S 1 40 3IvOS
vLlo'8v9 40 VAUV NV ONINIVINOD

naao GNvis!
nao : SONIAONd
oaaT0L : AIO
Vola Pue ONVINOS SaYANY NOA ormvs
SHLNIG3LYALIS
NOLLWHOdNOO LNAWdOTSAAC ONY ONINIW daLVarosNnoo
SWI1LV Ad GALNSS3ud3u SV ‘ONI ‘SANIW YaddO9 VOIa *‘SHHOUSA
OGYVOIY WY3A 3d VNIOSY ‘VNOLAV S3G30NSW “Iwnosvd W1IONT
ONVOVE VLALSIND ‘NONaNONE OINaLsY “‘vour VIOLYNY
GNV ‘NOILWaOduOS LNAWdO1aAa0 ONY SONINIW
GALVAMOSNOD sviLV

Od G3uvdaud Sv
| NAEv00-VSdv ‘ON WSdiN
NOLLWOMddv LNAW3aYOV ONINVHS NOLLONGONd TWaaANi

NVIGNOLLVOOT

ro musty

"SVH

4 LOG: ky seh P aeLEI Bi aOT

flor eh oteh F610 OF cor

1. fF .91¥60 Ch sez f 0002 61 Ob
“ftoeie ey <eh FF shoves ah cot | ox oh swanet ey spot tpeoe ‘6b Oh
OL OE Sy otek NOK 91 «01 | 69h seonze Eh cect
SOS OF Ev eek .0zeee 6h Ol | 99} weaver th cect
Hcy Sy bch F 90062 6b Ob | 19° FOG ev obzi | ZIPP BI col
51608 €y 22h F sever 61 0 | 99 + caevey ey seek} Sezer er cor
2065 y seer | s60Uy 6b «OL | co} weese0 ey ateT
82560 ph o€2h | ULES 61 cL} yo -F s0s1 00 EF sEzT oe
96508 Ey oth | ez1002 OF | eg” F <pon 05 ZF sect \ovstos somov pi
EO yy <€2h [91490 02 <b | zo f 0Ge¥6 zy «teh } HERE BI OL See
10220 Wy 62h | USM 02 Ol | 19 ¥ zese0 ep stzl f olect Bort eS
229810 W¥ 21 F JOLL 02 «Ot | 09 +t ZEST EF seat
169650 br oth} .06¢ 22 02 01-1 ee oe

ANNEX —"C"

TWO (2) - YEAR
EXPLORATION
WORK PROGRAM
MGB Form No. 5-4
ANNEX-C

Republic of the Philippines
Department of Environment and Natural Resources
MINES AND GEOSCIENCES BUREAU
North Avenue, Diliman, Quezon City

EXPLORATION WORK PROGRAM

(Two-Year Exploration Work Program and Financial Plan of the Area Applied for Mineral
Production Sharing Agreement under APSA-000043VII)

These exploration work program and financial plan are prepared in accordance with
the existing Implementing Rules and Regulations (IRR) of Republic Act No. 7942,
otherwise known as the “Philippine Mining Act of 1995” in support of the Proposed
Mineral Production Sharing Agreement under application No. APSA-000043VII for the
exploration, development and utilization of copper, gold and other deposits covering an
area of 648.0174 Has. more or less situated in Brgy. Don Andres Soriano and Biga, Toledo
City, Cebu.

1.0 Name and Address of Company / Proponent

Atlas Consolidated Mining and Development Corporation

Head Office: 7" Floor, Quad Alpha Centrum
125 Pioneer St., Mandaluyong City, Metro Manila
Tel. Nos. (02) 635-2387 & 635-4495
Fax No. (02) 635-4495

Project Site: Brgy. Don Andres Soriano and Biga, Toledo City; Cebu

2.0 Location of Project

The proposed project area is located in Brgy. Don Andres Soriano and Biga,
Toledo City; Cebu. It is bounded by geographic coordinates 10° 18’39.679” to 10° 20°
50.611” N. Latitude and from 123° 42’ 06.231” to 123° 44’ 15.076” E. Longitude.

CORNERS | LATITUDE LONGITUDE _| CORNERS LATITUDE LONGITUDE

1 10° 18° 43.018” | 123° 43° 05.196” 37 10° 19° 28.898” | 123° 43° 22.053”
2 10° 18° 53.035” | 123° 42” 37.399” 38 10° 19° 25.558” _|_123° 43” 31.319”
3 10° 18° 43.859” | 123° 42” 34.028” 39 10° 19° 29.029”_| 123° 43° 32.595”
4 10° 18° 53.874” | 123° 42” 06.231” 40 10° 19° 29.029” | 123° 43° 35.238”
5 10° 19° 21.402” | 123° 42” 16,344” 41 10° 19° 48.558” | 123° 43° 35.237”
6 10° 19° 24.741” | 123° 42° 07.078” 42 10° 19° 48.558” | 123° 43° 45.097”
7 10° 20° 05.819” | 123° 42” 22.170” 43 10° 20° 08.087” | 123° 43° 45.096”
8 10° 20° 06.317” | 123° 42” 17.371” 44 10° 20° 09.292”__| 123° 43° 44.555”
9 10° 20° 45.161” | 123° 42” 21.489” 45 10° 20° 09.403”__| 123° 43” 47.840”
10 10° 20° 44.142” | 123° 42” 31.296” 46 10° 20° 12.820” | 123° 43’ 47.722”
ll 10° 20’ 09.300” | 123° 42” 27.602” 47 10° 20” 12.953”__| 123° 43” 51.664”
12 10° 20° 03.943” | 123° 42” 42.467" | 48 10° 20° 15.880”__| 123° 43” 51.564”
13 10° 19° 54.767” | 123° 42” 39.095” 49 10° 20” 19.494”_| 123° 43’ 57.359”
14 10° 19° 51.429” | 123° 42’ 48.361” 50 10° 20’ 48.770”__| 123° 43’ 56.351”
15 10° 20” 09.781” | 123° 42” 55.105” 51 10° 20° 48.664” | 123° 43” 53.222”
16 10° 20° 03.103” | 123° 43° 13.637" 52 10° 20° 50.640” | 123° 43° 53.222”
7 10° 20” 17.883” | 123° 43’ 15.480” 33 10° 20° 50.641” | 123° 44” 03.082”
18 10° 20° 21.386” | 123° 43° 15.480” 34 10° 20° 40.877" | 123° 44’ 03.083”
19 10° 20” 21.386” | 123° 43” 23.608” 55 10° 20’ 40.877”__|_ 123° 44° 12.943”
20 10° 20° 30.001” | 123° 43” 23.608” 56 10° 20° 35.736”__| 123° 44° 12.944”
21 10° 20° 30.000” | 123° 43° 27.366” 357 10° 20° 35.059”__| 123° 44” 11.297"
22 10° 20° 17.882” | 123° 43° 27.783” 38 10° 20° 26.040” | 123° 44” 15.076”
23 10° 20° 17.883” | 123° 43° 15.480” 59 10° 20° 22.298” | 123° 44° 05.969”
24 10° 20° 03.103” | 123° 43° 13.637” 60 10° 20° 17.801” | 123° 44° 07.853”
25 | 10° 19° 35.576” | 123° 43° 03.522” 61 10° 20° 14.572”__| 123° 44” 02.207”
26 10° 19° 38.914” | 123° 42” 54.256” 62 10° 20° 06.116” | 123° 44° 07.137”
27 10° 19° 29.738” | 123° 42’ 50.884” 63 10° 20° 01.234”__|_ 123° 43° 58.598”
28 10° 19° 26.400” | 123° 43’ 00.150” 64 10° 19° 52.777"_|_ 123° 44’ 03,528”
29 10° 19° 35.576” | 123° 43’ 03.522” 65 10° 19° 47.895” | 123° 43” 54.989”
30 10° 19° 32.236” | 123° 43” 12.788” 66 10° 19° 39.439” | 123° 43° 59.919”
31 10° 19° 41.412” | 123° 43” 16.159” 67 10° 19° 29.706”__| 123° 43” 42.821”
32 10° 19° 38.074” | 123° 43° 25.425” 68 10° 19° 22.220” | 123° 43° 40.585”
33 10° 19° 28.898” | 123° 43” 22.053” 69 10° 18° 54.691” | 123° 43” 30.470”
34 10° 19° 32.236” | 123° 43’ 12.788” | 70 10° 18’ 58.031”__| 123° 43” 21.204”
35 10° 19° 23.060” | 123° 43° 09.416” 71 10° 18° 39.679”__| 123° 43° 14.461”
36 10° 19° 19.722” | 123° 43° 18.682”

3.0 Area or Size of Coverage

The total area covered by the proposed Mineral Production Sharing Agreement
(MPSA) is 648.0174 Has.

4.0 Project Area Description

41

42

Terrain/Physiography
The proposed project area is characterized by rugged topography
consisting of sharp and broad crested ridges with steep slopes. These are
portions of moderately rough to rolling terrain where prominent ridges are
characterized by hay cock-like peaks.

Accessibility
The proposed project area is approximately 42 kilometers west of
Cebu and 22 kilometers east of Toledo City and can be reached from both
cities via Cebu-Toledo provincial road. Along this road is Barangay DAS
where a company-built road can be used to reach the proposed project area.

5.0

43

43

44

Drainage Systems

The Lantoy Creek is the most important drainage artery in the area.
It flows west-north westerly across the mid-section of the area and then
swings southwest-ward to Sigpit River.

Pefia Creek drains to the east via Cumba River while portions of
Cantabaco Creek drains to Panda River, then Sapangdaku River to the
West.

Vegetation

Generally the project area is covered with dense cogon grass
vegetation. The rocky ridges are covered with second growth trees and
shrubs and coconut trees. Patches of corn fields are also noted. Generally,
there is an only minimal agricultural activity in the area.

Land Use

Generally the project area is classified as mineral land suitable for
mining purposes. Surface rights are possessed by the company, where a
portion of which is allotted for reforestation project.

Description of Exploration Work Program

The project area will be explored by employing the following activities:

Review and reinterpretation of existing geological plans and sections of the

already mined-out orebody at the open pit and underground to project orebody
extensions. A drilling program shall be undertaken from the existing underground
openings for deep orebody extensions.

5.1

5:2)

Research Work

The research work shall focused on the reinterpretation of existing
underground geological/level and section plans/maps to be able to generate
an accurate drilling program for deep underground minable ore reserve.

Reconnaissance

Since the drilling target is already very deep (more than 500 meters
from the surface) the drill hole must be collared at the old existing
underground openings. The drill hole must be properly located for safety
reasons. Thus the underground openings/workings must be checked and
secured with proper supports.

5.2.1 Sub-surface investigation

Diamond Drilling will be undertaken in selected areas
delineated by previous exploration works. The objective of the
diamond drilling activity will be to pinpoint/define the vertical
extent, as well as the quality and persistence of copper, gold and
other mineral deposits. All data gathered in the course of drilling
will be properly logged and recorded. Samples for laboratory
analysis will be taken every three (3) meters of the drill hole depth.
An estimated 2,300 samples will be taken out of the drilling
operation. The average depth of proposed diamond drilling hole is
300 meters using a Longyear (LY-38) drilling machine. The drill i is

peered we nase aie A éadel at tems thinaan £95% Jann
6.0 Total Estimated Exploration Cost

A total of PhP33,185,800.00 is required for the proposed two
work program, broken down as follows: Year-1

-year exploration
= PhP716,000.00 and Year-2 =

PhP32,469,800.00. This estimate includes labor, materials/supplies, samples analyses and
miscellaneous costs. The amount proposed for the separate environmental work program

activities during exploration phase will be more or less 10%

Details of the exploration budget are shown in the tabulations below.

of the exploration budget.

YEAR -1:
Particulars Details Cost (PhP)
One (1) Project Geologist/Engineer [1xP70,000 x7 months 490,000.00
One (1) Geologic Aide 1x P6,400.00 x 7 months 44,800.00
Two (2) Local Laborer 2 x P5,000.00 x 7 months 70,000.00
Transportation Cost P5,000.00/month x 7 months 35,000.00
Food allowance P6,000.00/month x 7 months 42,000.00
Field and Drafting Supplies/Materials P4,886.00/mo. x 7 months 34,200.00
Total Exploration Budget, Year-1 716,000.00
YEAR -2:
Particulars Details Cost (PhP)
One (1 ) Project Geologist/Engineer 1x P75,000 x 7 months 625,000.00
One (4 ) Geologic Aide 1.x P6,400.00 x 7 months 44,800.00
Three (3) Local Laborers 3x P6,000.00 x 7 months 126,000.00
[ Transportation Cost P6,000.00/month x 7 months 42,000.00
Food allowance P10,000.00/month x 7 months 70,000.00
Field and Drafting Supplies/Materials P5,285,00/mo. x 7 months 37,000.00
Diamond Drilling 23 holes x 300 m. x P4,400.00 30,360,000,00
Samples Analysis / Assaying _ 2,300 Samples x P550.00/Sample 1,265,000.00
Total Exploration Budget, Year-2 | 32,469,800.00
TOTAL YEAR 1 and YEAR 2
Exploration Budget — Year 1 716,000.00
| Exploration Budget — Year 2 32,469,800.00
Grand Total Exploration Budget, Year-1 and Year-2 33,185,800.00

7.0 Schedule of Activities (Gantt Chart)

YEAR -1:

Activities / Program

Month

10 | 11 | 12

Review and Reinterpretation of
Existing Geol. Plans/Sections

=| 5/6] 7{8

Reconnaissance & Detailed
Geology

YEAR -2:

Activities / Program

Month

10 | 11 | 12

Mobilization of Materials

Diamond Drilling (Including drill
pad preparation & rig
mobilization/demobilization)

8.0 Map Attachments

Topographic Map showing the area applied for MPSA under application No.
APSA-000043 VII in a scale of 1:50,000m.

9.0 Name of Contact Person and Contract No.

Rodrigo C. Cal
Tel No. (032) 467-1408, (032) 325-2215

Mining Engineer

Reg. No. : 518

PTR No. : 0503246

Issued on : February 01, 2006
Issued at : Toledo City, Cebu

Proponent:

Atlas Consolidated Mining and Development Corporation
Bo. Don Andres Soriano, Toledo City

By:
ODRIGO C. CAL

AVP-Resident Manager

ANNEX —"D"

ENVIRONMENTAL
WORK PROGRAM
MGB Form No. 16-1 ANNEX-D

Republic of the Philippines
Department of Environment and Natural Resources
MINES AND GEO-SCIENCES BUREAU
North Avenue, Diliman, Quezon City

ENVIRONMENTAL WORK PROGRAM

(FOR THE PROPOSED MINERAL PRODUCTION SHARING AGREEMENT NO.
APSA-000043VII OF ATLAS CONSOLIDATED MINING AND DEVELOPMENT
CORPORATION)

This Environmental Work Program (EWP) for Exploration is in support of the
application for Mineral Production Sharing Agreement No. APSA-000043VII of ATLAS
CONSOLIDATED MINING AND DEVELOPMENT CORPORATION ( ATLAS or
ACMDC for brevity) for exploration, development and utilization of copper and other
minerals in the area covering Brgy. Don Andres Soriano and Biga, Toledo City, Cebu.
This EWP is prepared to conform with format prescribed by the Mines and Geosciences
Bureau of the Department of Environment and Natural Resources (DENR-MGB Form
No. 16-1) which is required under Memorandum Order No. 97-07 dated August 27, 1997
and DENR Administrative Order No. 96-40, the Revised Implementing Rules and
Regulations of RA 7942, otherwise known as the Philippine Mining Act of 1995.

1.0 | NAME AND ADDRESS OF THE APPLICANT/PERMITTEE/CONTRACTOR

Name: ATLAS CONSOLIDATED MINING AND DEVELOPMENT
CORPORATION (ACMDC)

Address: 7 Floor, Quad Alpha Centrum, 125 Pioneer St.,
Mandaluyong City, Metro Manila
Tel. Nos. (02) 635-2387 & 635-4495
Fax No. (02) 635-4495

Mine Site: Bo. Don Andres Soriano, Toledo City
6038 Cebu

2.0 TYPE AND NATURE OF PROJECT

The proposed project involves exploration, development and utilization of
copper and associated mineral deposits in the area covered by application for
MPSA No. APSA-000043VII filed sometime in July 1991 at DENR Regional
Office No. VII, Mandaue City, Cebu. This project starts with research work, then
reconnaissance for the proper location of underground diamond drilling sites from
where the exploration holes will be collared.

3.0 | GENERAL LOCATION AND AREA TO BE COVERED BY THE PROPOSED
PERMIT / CONTRACT AREA

3.1 Location and Accessibility

The area applied for MPSA No. 000043VII js situated in Brov
4.0

10° 18°39.679” to 10° 20’ 50.611” N. Latitude and from 123° 42’ 06.231”
to 123° 44’ 15.076” E. Longitude.

The proposed project area is approximately 42 kilometers west of
Cebu and 22 kilometers east of Toledo City and can be reached from both
cities via Cebu-Toledo provincial road. Along this road is Barangay DAS
where a company-built road can be used to reach the proposed project
area.

3.2 Total area covered by the Application

The total area covered by the proposed Mineral Production Sharing
Agreement (MPSA) is 648.0174 Has.

DESCRIPTION OF THE EXISTING ENVIRONMENT WHERE WORK IS
PROPOSED TO BE UNDERTAKEN

4.1. | Land Environment
4.1.1 Topography/Physiography

Topography of the area is generally characterized by
rugged to rolling terrain as evidenced by some limestone cliffs
abounding the area with elevations ranging from 180 to 600 meters
above sea level. The highest elevation is located at the eastern side
of the project.

Main drainage of the area is served by the Ilag River along
the numerous tributaries which flows westerly and converges with
Sapangdaku River and then empties at Tafion Strait. Sigpit-Biga
Drain Tunnel also serves as the alternate drainage system of the
area through the Biga Pit intake raise then flows to Sigpit River
and finally converges with Sapang Daku River.

4.1.2 Land Use

The project area is generally classified as mineral land
suitable for mining purposes. The site is within the mining
complex of ACMDC, complete with mining facilities and
infrastructure.

There is no agricultural activities like the producton of
palay within ACMDC mining operations area. However, in the
adjoining barangays, some community residents till the soil for
family subsistence basis.

The company has segregated the areas not directly needed
for mining operations as reforestation/afforestation, slope
stabilization and rehabilitation areas.

Company camp houses and the DAS Community
residential houses are concentrated away from the mining site.
Very few makeshift houses are noted within the mining operations
area. a aac

4.13

Pedology

Top soil is generally rocky, sandy and clayey silty which is
the result of the company’s mining operation and also produced by
the natural decomposition process.

4.2. Water Environment

4.2.1 Water quality

4.2.2

The quality of water in the mining operation area is hard
and generally low in pH value partly as a result of the mining
activities of the company. Practically, very insignificant aquatic
animals thrive in Ilag River and Sigpit River. Upstream portion of
Ilag River, i.e. outside of the mining operations area, water from
the river is used for laundry and bathing. Carabaos, cows and goats
were observed to drink in the river. There are also water from
springs and artesian wells outside of the project site which are
potable and being used by local residents for drinking without
treatment.

The company utilizes the Malubog Dam for its domestic
and industrial water supply to the mining community.

Hydrology

There is no significant change in hydrologic process of the
area for the past 40 years of mining operation in the area. With a
monthly average rainfall ranging from 12 to 20 centimeters, flash
flood is a remote possibility to occur due to an excellent natural
drainage pattern and maintenance activities done by the company.

Due to the company’s continuing reforestation programs in
the adjoining areas, the hydrologic cycle has not altered or changed
significantly.

Rainy season occurs usually from June to January. The
waters in Sigpit and Ilag Rivers sometime develop into minor
floods during heavy downpour. The vast reforestation areas, the
Malubog Lake and the Tafion Strait are the factors which
contribute to stale hydrologic condition resulting to an excellent
climate and abundant and continuous water supply of surrounding
barangays and the neighboring communities.

4.3 Climatology/Meteorology

The climate of the area is relatively humid. Usually, rainy
seasons occur from June to January with occasional storms and
thunderstorms. Dry season occurs during the rest of the months.
The area has an excellent climate and very good air circulation due
to the absence of high rise buildings and vehicular traffic.
Generally, the climate is warm during the months of February to
May and generally cool from June to January, with the coolest
periods during December and January.

The fairly good air quality in the project site indjcatecs that
44

Geological/Geomorphological Environment

4.4.1

Geomorphology

The mineral property containing 648.0174 Has. of land is
suitable for mining purposes. The abandoned Old Lutopan Pit was
previously utilized as waste dumps for overburden from the nearby
open pit. Portion of the project area is the Lutopan subsidence
where the Lutopan underground mine is located. Since the
underground mine workings are underneath, waste dumping
partially restores the surface contour disturbed by underground
block caving operations. Limestone cliffs abound in the area.

General Geology

The project area is underlain by basement rocks belonging
to Cretaceous Mananga Group. Intruding the Mananga Group is
the early Cretaceous Lutopan Quartz Diorite. The mineralized
basement rocks are unconformably overlain by the tertiary Naga
Group of Sediments.

The different geologic formation comprising the area are as
follows:

a. Cretaceous Mananga Group (Basement Complex)

The oldest basement rock in the area is the
Cretaceous Mananga Group composed of metasediments
(Pandan Formation) and the metavolcanics (Cansi
Volcanics).

Pandan Formation. Pandan formation consists of a
heterogenous mixture of conglomerate, wacke, sandstone,
and shale of basic composition with intercalated basaltic
flows. The lithic fragments include the fine-grained
pohyritic and amygloidal basalts and andesite. This
formation is highly fractured.

The Cansi Volcanics. Unconformably overlying the
Pandan formation is the metavolcanics which consists of
porphyritic and amygloidal, andesitic to basaltic lava flows
and pyroclastics grading from agglomeratic to fine tuffs in
texture. The basaltic lava flows commonly exhibit pillow
structures.

b. Cretaceous Lutopan Porphyries

Intruding the Mananga Group is the quartz Diorite
which occur as stocks, dikes and occasional silts. Alognits
contact with the basement rocks, it texturally grades into
andesitic to dacitic porphyries.

The diorite is elongated to the northeast and
assumes a hook-shaped configuration along section. The
angle portion measures 150 meters in width and dips at an
angle of 48° to the east. It is 900 meters long and 200
meters wide. The diorite is composed. of medium-grained.

4.4.2

4.4.3

phynocrysts and subhedral quartz and plagioclase laths,
minor hornblende and biotite set in an interstitial matrix of
microlites and quartz.

Two types pf diorite have been observed in the area
and these are the Hornblende Quartz Diorite. The Diorite
has been observed in the area and these are the hornblende
Quartz Diorite. The diorite has been dated to the early
Cretaceous by Potassium-Argon method.

c. Tertiary Formation

The mineralized basement rocks are unconformably
overlain by the post mineralization Naga Group of
sediments which includes in part the Ilag Limestone and
the Malubog Formation.

Ilag Limestone. The late Oligocene Ilag Limestone
consists of an upper massive orbitoidal and lower clastic
unit with coal measures. The limestone is light pink to
beige color and highly fossiliferous. The limestone area
manifests a karst topography.

Malubog Formation. The early Miocene Malubog
Formation Overlies the Ilag Limestone. It consists
essentially of mudstone, shale with occasional beds of
conglomerate limestone, carbonaceous sandstone and coal.

Structures

Two major shears that intersect at the central portion of the
orebody apparently have acted to localize the intrusive and the
accompanying copper mineralization.

The north-northwest trending Hanging wall Fault is
transected by the north-northeast trending Cross Fault at the mid-
portion of the Quartz-Diorite body. The faults are characterized by
intense shattering of adjacent rock ranging from 10 to 50 meters.
Recurrent movements along these zones do not have any apparent
effect on the trend of mineralization.

Fracturing at the hanging wall is generally northeasterly
while the central and footwall areas have prominent northwesterly
trending fractures.

The quartz diorite intrusive hosts about 40% of the
economic copper mineralization. Ore mineralization generally
extends about a hundred meters from the diorite-volcanic contact.

The orebody trends north-northeast and assumes a 30-40
degrees dip to the southeast. The orebody is about 1,280 meters
long and 320 meters at its widest section.

Chalcopyrite and bornite occur in quart7-anhvdrite and
4.4.4

Molybdenite was noted to be present along fault structures as
massive coatings as well as along chalcopyrite veins and stringers.
Gold and silver associated with primary copper mineralization do
not reveal any apparent relationship.

Magnetite is prevalent as disseminations along with pyrite
and other copper sulfides. Pyrite is ubiquitous.

Geologic Hazards

There is no known geological hazards posed by the project.
The two (2) fault zones in the Lutopan orebody acted to localize
the intrussives and mineralization. Geologic structures are
carefully studied and evaluated by in-house engineers and
geologists before building of any infrastructure is contemplated.

Appearance of crack lines is incidental to underground
method of mining. Possibility of occurrence of big earthquakes is a
very remote possibility considering that the project is very far from
the Philippine Rift Zone. Occasional earthquakes with minimal
magnitude do occur in Cebu Island but without any adverse effect
to the environment of the project area.

Seismological studies regarding blasting vibrations showed
that the Atlas mine blasting operation is within the tolerable 65
decibels based at 1.5 km. distance and this is way below standard
for damage.

Due to the dynamic nature mining; occurrence of landslide
and erosion is likely to happen within the operation area.

4.5 Biological environment

451

4.5.2

Terrestrial Plants and animals

The project area is generally barren with exposed rocks,
cliffs, and waste materials found in the mine-affected areas
Minimal vegetation of cogon, shrubs, bushes and secondary
growth trees are located in the adjoining areas. Fruit-bearing
trees such as mangoes, jackfruit, santol, caimito and pomelo
are grown in areas segregated by the company.

The area is devoid of rare wildlife except for a few
common birds such as “tukmo”, “maya”, “tamsi”, quail,
kingfisher and other local birds. A number of domesticated
animals like carabao, cows, pigs, goats, and dogs are found in
the area. No rare plant and animal species are found as the
land is not conducive 0 wildlife to wildlife habitation.

Marine Plants and Animals

The nearest body of marine water to the area is the
Tafion Strait. Marine plants that are found in the sea are nipa,

bacauan, “pagatpat”, “guso”and “lato” while marin

“anduhaw”, “kapal”, “hito”, and several shells like “Iumbao”,
“aninicad”, “sa-ang”, and others.

4.6 — Socio-Economic Environment

Employment at ACMDC is generally the livelihood activity of
the DAS residents. Since the establishment of its mining operations in
DAS sometime in 1953, ACMDC has brought significant changes in
the area. Its development has made Toledo a City in 1961. Today
Barangay DAS has several small-scale and medium sized
establishments business establishments _ still existing in the
commercial zone.

The neighboring barangays which are identified as the
Primary Impact Zone (PIZ) of the mining operation has also
benefited what the company has introduced particularly on the socio-
economic activities. Implementation of the company’s socio-
economic programs was done by a separate and distinct group called
the Community Development Department. Several residents are
involved in these programs.

Due to good linkages connecting the DAS mining
communities to Cebu or Toledo City, several residents are engaged in
commercial activities, trading, transportation and communication,
and other small scale industries.

Mining facilities and infrastructures are found in the area. In
DAS mining community, facilities that area abundant include
government schools, health centers, social services, water supply and
electrical infrastructures.

The company avails electrical power supplied by the Toledo
Power Company, one of the ACMDC Departments spun-off in 1994.
Outside of the company premises, electrical infrastructure is
provided by the Cebu Electric Cooperate III (CEBECO II) and water
supply for local residents from the Toledo City Water District
(ICWD), Likewise, Daycare services and health center are provided
by the government.

The mining camp’s domestic water supply is from the
Malubog Dam and water is treated by the company’s water
treatment plant before distribution to the camp houses.

5.0 Description of Exploration Work
5.1 Description of exploration method(s) and equipment to be used

The first year will involve the rehabilitation of open pit mining
equipment, pre stripping of niches and peripheral drainage system,
te-activation of open pit and underground working facilities.
Geological works will involve structural mapping and delineation of
ore and waste hefore actial minino aneratan Tho teatal nebiennt.d
5.2

Preliminary processing of samples

Samples will be sent directly to the Quality Assurance Group
of the Company for mineragraphic, petrographic and metallurgical
analyses

6.0 Identification of Potential Environmental Effects

61

On land
Construction of Trails

There will be no construction of trails when the area will be
put back to mining activity. There are sufficient access roads in the
property for the exploration activities.
Field Camp Facilities

The proposed exploration project will not involve the
construction of a base/field camp within the project site but will rent
a small house in the area adjacent or within the community center;
hence, the land will not be adversely affected.

Trenches

No trenching shall be done during the two-year exploration
period.

Test Pits
No test pitting will be made in the area.
Drilling Pads and Sumps

Sumps and pads will be constructed in every diamond drill
station to recycle the drill cooling water.

Construction of Access Roads

No new access road is contemplated during the 2-year
exploration period. The existing company roads will be sufficient and
availed of during exploration.
Survey Traverse and Stations

A survey team to locate the boundaries and monuments will

be organized. Since the area is devoid of abundant vegetative cover
or forest trees, no cutting down of vegetation will be involved.
6.2

6.3

64

Waste/Rock Dumps

No new waste dumps will be designated since there are
already existing areas that could be utilized for this purpose.

On hydrology and water quality

During the exploration period, the hydrologic cycle of the area
will not significantly be changed as there will be no comprehensive
diamond drilling or exploration equipment to be used. Occurrence of
minor flash floods may happen but will not adversely affect the
immediate surroundings due to good drill pit maintenance and
drainage networks. No chemical substances shall be used during
exploration, hence, there will be no generation of acid mine drainage
in the project site.

Very minor siltation of waterways and pollution of surface
water is predicted to occur during heavy rains.

On the Ecology

The ecology of the area will experience minimal disturbances
that will occur especially in the collection of samples, site clearing
and preparation of blast holes. Future mining operation will, as
ex |, adversely affect the topography and drainage pattern of the
area.

On Socio-Economic Activities

As soon as mining operation is commenced, the company will
continue to implement its socio-economic projects that were
suspended. Employment will tend to increase because the company
will require additional work force for every particular project. Once
employment situation increases, the economic condition of DAS
community in particular, and Toledo in general, will certainly
improve.

During the suspension of operations in 1994, unemployment,
particularly in Toledo has increased. Displaced company workers
migrated to places outside of Toledo to look for jobs.

The existing infrastructure and support facilities will be
reactivated as soon as the Company resumes operation. Educational,
health, recreational, basic and social services that were suspended in
1994 will be re-implemented.

The socio-economic activities and lifestyle are expected to
improve due to increased circulation of money. Volume of business
will also increase that would lead to improvement in the quality of
life in the community.

7.0 Environmental Management Measures including Total Cost

The following are the mitigating measures to minimize adverse
effects during the conduct of exploration:

7.1 Restoration and rehabilitation of areas subject of exploration:

Mined-out areas will be replanted with fast growing tree
species such as acacia auriculiformis which can survive best in these
areas. Other tree species to be planted are mahogany, teak, agoho
and giant ipil-ipil.

7.2 Management of Stockpiled rocks/ wastes:

Mine wastes or overburden shall be directly delivered to pre-
designated waste dumpsites. In this particular project, mine wastes
will be backfilled to the Lutopan subsidence area.

7.3 Maintenance of roads and embankments:

Access roads and embankments will be properly maintained
to avoid disruption of operation. Side cuts will be provided with
good drainage canal and planted with fast growing tree species.

74 Handling of toxic and hazardous materials:

Toxic and hazardous materials will be handled by a separate
department of the company. This is covered by a permit required by
appropriate government agency. During exploration, no toxic or
hazardous materials will be introduced into the area because then
Exploration Team will only collect samples using sample picks and
other geologist’s tools such as altimeter, brunton compass and tapes
without using hazardous chemicals.

7.5 Accommodation of other economic activities:

Socio-economic activities will tend to increase as soon as the
area will be put back to normal operation since the company will
also continue to re-implement its planned socio-economic programs,
which include various income-generating projects. It is expected that
there will be a significant increase and improvement in
transportation, trade and commerce in the area.

7.6 Alternative plans for affected flora and fauna:

There are no endangered or rare species of flora and fauna in
the area, hence no alternative plans for them are considered.
However, the company has segregated some areas not directly
needed for mining operations as tree planting sites that are designed
to improve the flora and fauna of the area.

7.7

78

Socioeconomic mitigating measures

As soon as the area is put back to operation, the company will
continue to implement the following:
¢ Cooperatives,
e Livestock and poultry raising,
e Swine raising,
¢ Rural improvement,
e Community organizing activities
e Other income-generating projects.
e
It is expected that beneficial impacts resulting from these
socio-economic activities will go hand in hand with the resumption
of ACMDC mining operation.

Abandonment Measures:

a) All exploration and/or mining equipment and accessories shall
be pulled-out and the site will be cleared.

b) Pit slopes and benches shall be reforested with indigenous fast
growing trees.

c) Peripheral drainage network shall be properly maintained to
minimize surface run-offs and erosion, then planted with fast
growing trees.

d) Electrical posts, transmission lines, cables, and other electrical
installations shall be recovered for future use or sold to

prospective buyers.

e) Mining facilities such as production, ventilation and service shafts
shall be backfilled with rock-waste materials and collars shall be
sealed with concrete.

f) Service tunnels, portals, and adits shall be sealed with concrete
and provided with peep holes or drain holes to allow free flow of
water.

g) Mine yards, service shops and waste dumpsites shall be planted
with fast growing trees.

h) Buildings, houses, machineries and equipment shall be
dismantled and stored for future use.

i) The existing road networks connecting Barangays Biga, Bagakay,
Malubog, Udlom and Luay be turned-over to local governance.

8.0 COST OF ENVIRONMENTAL MANAGEMENT IN EXPLORATION

An amount of PhP3,422,733.50 shall be allocated for Environmental
Management Program.

The foregoing environmental protection and enhancement activities
on the area applied for MPSA No. APSA-000043VII of Atlas Consolidated
Mining and Development Corporation situated in Barangay Don Andres
Soriano, Toledo City, Cebu shall be handled by the Safety, Health and
Environmental Department.

9.0 | NAME OF CONTACT PERSON AND CONTRACT NO.

Rodrigo C. Cal
Tel No. (032) 467-1408, (032) 325-2215

SUE P. BORDON
Mining/Engineet

Reg. No. : 518

PTR No. + 0803706

Issued on > January-22, 2008
Issued at : Toledo City, Cebu

Proponent:

Atlas Consolidated Mining and Development Corporation
Bo. Don Andres Soriano, Toledo City

By:

AVP-Resident Manager

re musay

seus

“S¥H

(¥SdK) LKARZ3U9V ONTVHS NOLLONGDNE

ROLLYYOdY

a8

panda Bron

i a
W 0000S 1 40 SIvOS

FLLO'BPE = SO WSUY NY ONINIYLNOD

N29 40 GNYIS!

N39 40 ZONIAONd

OTOL 3d AUS

WOIE PUP ONVIHOS STUGNY NOG JO SORUYE

3HL NI G2LYAUS
THARC ® ONINIM G2LVOMOSKOD SYILY

os CAYvcaed Sy

YSdV ‘OK NOLO"

09

LkSKIS

ay

HACPOGOC -

TYESRIK

40

ee eee ee

sb9¥'t Cr o6Zh_F 6196C 1 Ot iv 91960 Cr 2h |P 0902 EI Dt
Opus f vOC'b2 Ch ofZt Fees 8 Ol | oz F .OBLeL ev <tel } Cree ET OL
DLV OE CY Ch 69'S Bb Oh | 69} .c50ze ¥ teh |p BORE GI OL
SOS OY Cy feb f Oct Bh OL | og tf .Sewse ey otc IF p08C 61 Ot |
+ E sBiCh CY ob 4, 90L 6261 Ob | 9 f 6SV9b_C¥ otzh IEZiV IY 6b Ob |
5LGOS Lr 62h t AevEC Gt Ol | 99 fF .eBLZt Ly ofzl |} ecze BI SOL
HOGS LY 62h | SOPLY Bt OL | cg + ZeSC0 cr <fzh
82500 Hy ZL | LLUeS Gh Ol | 49 F-08100 Cv <Czt FOO GI Ob
BOSS Ey of2h | HEI OZ ol | eg _ .ve80S Zp «tel If BEL GL OL
‘ fRalEV'L0 ary of2h J 91190 02 oO | 29 f .9STHS Zh fh I 16 8E_64 01)
10220 rv oth} ZIS WL 02 Ol | 19 Tf ZeSt0 er ofzh SSS Gt Ot
ESB'L0 ry ZI F LOLI OF OL [09 FETCH EF o€zhif COLO 02 OF
69690 srr fb f 060% OZ OL | 6s} 0BYSL EF otzi'} CORLL Oz ool |
SLOSL Wy ofUh 5 8S ZETLL 02 Ot
= EE LG rh ob = IEEE} DOT OE-.00- 0
WOT oy feb =O00E 02 OL
SVETL sry LLL SRE OZ Ot
£800 Wy ofzh i SOETZ 02 Ob
HH 2000 srr oftb I ERTZL 02 oO
ZS EY oEzh i 20E0 02 OF
ZEAE Ly feb I i SOVSS Zr zt! 18L60 02 Ol
HSCS Ch 62h f OLGH OZ OL | og + .L9ERY Lh <EZIf G2VIS GL OL
SEL CF olf Er Gy _{ 96068 Zh o€zt14 WLSL VS GL oO
Lb 9515 €¥ oth b+ Lover zy o€2i|f CPSC 02 OF
99'S LF ECE} CITE OZ OL | Lyf 20972 Zh <C2t!+ 00660 0 <OF
HY eeL'dy CF oh fF eee Oe Ot | yf WEI YN} ZN Py Oe OL
DVR'LY Ey cL | COVED OE oD | Sy Ff 6OVIZ Zh ovsilf t9V SP OZ Or | 5
SOG rY Ly oth F ZEr60 KO | wy + LCL Zr echt LIE 90 Oe Ol |e
30'S Oy fet f 080 02 Ot [ey f 0Lt% Zr cz f 61S Oz Ol | 2
Shu IE Z60Sy OF ofZb zy f B00 Zr tail} lve Gt Ot | 9
LRTSE_L¥ ECL lyf Wve! zy tcl t ZOVIZ BI Ot |S
PBT Se Oh fz Or} 179 Zh cecil} lees Bt Ol] y
+ SOS Ch ozb GE __{ 8COVe Zh ech { OOM EY Bt Or | €
SIETE LF o€CE i Se, f B6ELE Zh oezi F SCOTS Bor Tz
£5072 Cy oth F868 SL OL | se fF 96490 CF CLI f BIOEY AF <0 1
BOALSNOT i 3OnULVT ‘SHINGOD BONWONOT BOnlvT NBOD

(cers) aeysa emuerSup-AesHe | ‘6 “ON WAH W014

SALVNIGYOOD SIHdvu90aD
a oma 1

7 WOVSEZ% 320 89°N TINT AIL

